           Case 1:20-cv-01732-RC Document 37 Filed 04/19/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

LEGAL EAGLE, LLC,               *
                                *
     Plaintiff,                 *
                                *
     v.                         *
                                *
NATIONAL SECURITY COUNCIL       *                      Civil Action No. 1:20-cv-01732 (RC)
RECORDS ACCESS AND              *
INFORMATION SECURITY            *
MANAGEMENT DIRECTORATE, et al., *
                                *
     Defendants.                *
                                *
*    *       *   *  *     *     *                      *       *      *       *       *         *

                  PLAINTIFF’S REPLY IN SUPPORT OF ITS MOTION
                 FOR CERTIFICATION OF INTERLOCUTORY APPEAL

       Plaintiff Legal Eagle, LLC (“Legal Eagle”) explained in significant detail why the

Court’s 18 March 2021 decision, Legal Eagle, LLC v. Nat’l Sec. Council Records Access & Info.

Sec. Mgmt. Directorate, No. 20-1732, 2021 U.S. Dist. LEXIS 50367 (D.D.C. Mar. 18, 2021)

[hereinafter Legal Eagle I], is appropriate for certification of an interlocutory appeal, and

Defendants’ 2.5-page response cursorily addressing the question (Defs.’ Opp’n Pl.’s Mot. Cert.

Interlocutory App., Dkt. #36 (filed Apr. 12, 2021) [hereinafter RAISMD’s Opp’n]) has not

refuted any of Legal Eagle’s arguments. Accordingly, for the most part Legal Eagle will not

reiterate the arguments from its Motion, which it stands behind, but will instead simply point out

the two most glaring flaws and fallacies in the Government’s Opposition, so that the Court can

judge for itself the respective merits of the respective positions.

       The Government first asserts that there is no “substantial ground for difference of

opinion,” 28 U.S.C. § 1292(b), about whether the National Security Council (“NSC”) Records

Access and Information Security Management Directorate (“RAISMD”) is an agency subject to
          Case 1:20-cv-01732-RC Document 37 Filed 04/19/21 Page 2 of 5




the Freedom of Information Act (“FOIA”), but it then supports its argument with little more than

the fact that this Court disagreed with Legal Eagle’s argument. (See id. at 1-2.) However,

notwithstanding RAISMD’s characterization of Legal Eagle’s arguments as “a strained legal

theory” (id. at 2), its key argument that NSC’s non-agency status is determinative is actually

precluded by the text of FOIA itself, which both incorporates the definition of “agency” from the

Administrative Procedure Act (“APA”) and explicitly modifies it to include the Executive Office

of the President:

       For purposes of this section, the term[] . . . “agency” as defined in section 551(1)
       of this title includes any executive department, military department, Government
       corporation, Government controlled corporation, or other establishment in the
       executive branch of the Government (including the Executive Office of the
       President), or any independent regulatory agency.

5 U.S.C. 552(f) (emphasis added).

       On its face, this statutory text does not immediately appear to contradict RAISMD’s

argument, but the express incorporation of the APA definition of “agency” without exception or

restriction adds an additional dimension, since the APA defines “agency” as—with exceptions

not relevant here—“each authority of the Government of the United States, whether or not it is

within or subject to review by another agency.” 5 U.S.C. § 551(1) (emphasis added). The

inclusion of this critical criterion in the FOIA definition has been recognized uncritically by

numerous circuits. See, e.g., Osen LLC v. U.S. Cent. Command, 969 F.3d 102, 117 (2d Cir. 2020)

(Menashi, J., concurring); Statton v. Fla. Fed. Jud. Nominating Comm’n, 959 F.3d 1061, 1063

(11th Cir. 2020); Henson v. HHS, 892 F.3d 868, 874 (7th Cir. 2018); Cameranesi v. DOD, 856

F.3d 626, 637 n.14 (9th Cir. 2017); Jordan v. DOJ, 668 F.3d 1188, 1197 n.4 (10th Cir. 2011);

Peralta v. U.S. Att’y’s Off., Cent. Dist. Cal., 136 F.3d 169, 173 (D.C. Cir. 1998); Stone v. Ex.-Im.

Bank of United States, 552 F.2d 132, 136 (5th Cir. 1977).


                                                 2
           Case 1:20-cv-01732-RC Document 37 Filed 04/19/21 Page 3 of 5




        In other words, the full FOIA definition of “agency” can be written—without the

irrelevant APA exceptions—as “each authority of the Government of the United States, whether

or not it is within or subject to review by another agency, including any executive department,

military department, Government corporation, Government controlled corporation, or other

establishment in the executive branch of the Government (including the Executive Office of the

President), or any independent regulatory agency.” For the purposes of the instant case, that

definition can be further simplified to “each authority of the Government of the United States,

whether or not it is within or subject to review by another agency, including the Executive Office

of the President.” When the statute is viewed this way, the question of whether or not the NSC is

an agency for the purposes of FOIA clearly has no bearing on whether or not RAISMD is an

agency for the purposes of FOIA, because the FOIA definition of “agency” is not affected by

“whether or not it is within or subject to review by another agency.” Id. Even if the NSC is not

considered an agency, RAISMD can still be considered an agency if it meets the statutory

definition. Accordingly, to the extent that the Court’s opinion is based on RAISMD’s dubious

proposition that an NSC component cannot be an agency simply because the NSC is not an

agency, that ruling is directly at odds with the plain text of the statute, which clearly satisfies the

definition of “substantial ground for difference of opinion.” 28 U.S.C. § 1292(b). 1


1
  The reasonableness of Legal Eagle’s argument is further bolstered by the inescapable fact that
there are “entities within a non-FOIA entity [which are] subject to FOIA,” Legal Eagle I at *15
n.2, namely, every component of the Executive Office of the President (“EOP”) which is subject
to FOIA, including the Office of Management and Budget, Council on Environmental Quality,
Office of National Drug Control Policy, Office of Science and Technology Policy, and Office of
the United States Trade Representative. RAISMD argues that “a sub-unit of an entity whose sole
function is to advise and assist the President cannot, by definition, be substantially independent
from the President,” id., but the EOP is generally considered to have the sole function of
advising and assisting the President, yet these “sub-units” are still considered substantially
independent and subject to FOIA. Accepting RAISMD’s argument would mean accepting that
the EOP does not have the sole function of advising the President, which would mean that the
entire EOP would have to be subject to FOIA according to RAISMD’s reading of Armstrong v.
                                                   3
          Case 1:20-cv-01732-RC Document 37 Filed 04/19/21 Page 4 of 5




       RAISMD then attempts to argue that an incorrect ruling on this question of law would

not require reversal or materially alter the course of litigation, citing only to a footnote in which

the Court opined that Legal Eagle had not provided “additional factual allegations speaking to

the independence of RAISMD or the nature of its delegated authority.” (RAISMD’s Opp’n at 2-3

(quoting Legal Eagle I at *15 n.3).) However, RAISMD omits the critical fact that the Court’s

observation was a footnote to the phrase, “Given the D.C. Circuit’s consideration of the

functions of the NSC and its determination that it is not subject to FOIA,” which makes this

observation contingent on the correctness of the idea that the allegations in Legal Eagle’s

complaint were insufficient to overcome the Court’s interpretation of Armstrong. If the Court

misinterpreted Armstrong, though, then Legal Eagle’s complaint would not necessarily need

“additional factual allegations speaking to the independence of RAISMD or the nature of its

delegated authority,” Legal Eagle I at *15 n.3, in order to state a plausible complaint. Moreover,

in such an instance, it would be even more appropriate for the Court to authorize one of the

discovery options requested by Legal Eagle, which it declined to do solely because it viewed

doing so as “reconsider[ing] the matter.” Id. at *15 n.4. 2


Executive Office of the President, 90 F.3d 553 (D.C. Cir. 1996). Since the entire EOP is not
subject to FOIA, there is clearly a difference of opinion between the Circuit and RAISMD with
respect to the meaning of Armstrong.
2
  RAISMD’s speculation that “[t]his alternative holding appears not to form part of Plaintiff’s
requested interlocutory appeal” (RAISMD’s Opp’n at 3) is nonsensical, since Legal Eagle
clearly stated, “Legal Eagle seeks certification of the single question of whether RAISMD is
subject to FOIA, considering RAISMD’s unique responsibilities and the authority it exercises
independent of the President.” (Pl.’s Mot. Cert. Interlocutory App., Dkt. #34, at 2 (filed Mar. 29,
2021).) Whether or not Legal Eagle plausibly alleged that RAISMD has “unique responsibilities”
and “authority it exercises independent of the President” is obviously covered by such an appeal
of “whether RAISMD is subject to FOIA.” If the Court had actually held that RAISMD lacked
independent authority without conditioning that holding on the NSC’s non-agency status, that
decision would arguably not have been deserving of interlocutory appeal, and therefore Legal
Eagle did not cite that conditional aspect of the Court’s opinion as one of the grounds for its
Motion.
                                                  4
          Case 1:20-cv-01732-RC Document 37 Filed 04/19/21 Page 5 of 5




       With respect to the numerous other arguments raised by Legal Eagle in its Motion, those

arguments should be treated as conceded, since RAISMD failed to address them in any way.

Accordingly, for the foregoing reasons and those expressed in its Motion, Legal Eagle

respectfully requests that the Court grant its Motion for Certification of an Interlocutory Appeal.

Date: April 19, 2021

                                                  Respectfully submitted,

                                                   /s/ Kelly B. McClanahan
                                                  Kelly B. McClanahan, Esq.
                                                  D.C. Bar #984704
                                                  National Security Counselors
                                                  4702 Levada Terrace
                                                  Rockville, MD 20853
                                                  301-728-5908
                                                  240-681-2189 fax
                                                  Kel@NationalSecurityLaw.org

                                                  Counsel for Plaintiff




                                                 5
